Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-22-00690-CV

                                         Matthew KUNKEL,
                                              Appellant

                                                  v.

                     ACCELERATED INVENTORY MANAGEMENT, LLC,
                                     Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2022CV03570
                             Honorable J. Frank Davis, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: December 7, 2022

MOTION GRANTED; APPEAL DISMISSED

           Appellant Matthew Kunkel filed a notice of appeal challenging a final judgment signed on

October 6, 2022. On October 28, 2022, appellant filed a letter informing us he would “not be

moving forward with the appeal process.” We notified Kunkel we construed his letter as a motion

requesting voluntary dismissal of this appeal pursuant to Texas Rule of Appellate Procedure

42.1(a)(1). See TEX. R. APP. P. 42.1(a)(1) (stating court may dismiss appeal on appellant’s

motion). We also ordered Kunkel to file a response by November 14, 2022, if he was not seeking

voluntary dismissal of his appeal, and we cautioned him if we did not receive a response by that
                                                                                    04-22-00690-CV


date, we would act on the motion and dismiss the appeal. See id. R. 2, 42.1(a)(1). Kunkel has not

filed a response. Accordingly, we grant Kunkel’s motion and dismiss the appeal. See Miller v.

Hooker, No. 07-21-00054-CV, 2021 WL 2189019, at *1 (Tex. App.—Amarillo May 28, 2021, no

pet.) (mem. op.) (construing letter filed by appellant as motion requesting voluntary dismissal and

dismissing appeal).

                                                 PER CURIAM




                                               -2-